Simmons, Justice.
Catherine E. Killian brought suit against the Augusta and Knoxville Railroad Company for damages. She alleged that her husband, John H. Killian,, was an employe of the defendant, and while engaged in the performance of his duties as such, without any fault or negligence on .his part and by the fault and negligence of the defendant, was thrown from a train of cars and run over and killed. She alleged that the fault and negligence of the railroad company consisted in the violation of the ordinance of the city of Augusta, which prohibits the running of railroad cars through its streets at a greater rate of speed than five miles per hour; in the cars being so run through the streets of said city upon a defective curve, which was not the standard gauge by from half an inch to an inch and a half; in said curve not being properly elevated and lined up by from two to five inches; in allowing dirt, mud, etc. to accumulate in said curve and not keeping the curve clear *242and cleaned out; and in not keeping a guard-rail on the lower side of said curve to prevent the wheel from mounting and running off on the upper side of said curve; and that by reason of this illegal running and these defects in the track .of said company, the car upon which the plaintiff’s husband was riding was thrown from the track and he was killed.
The defendant filed a plea of the general issue, and other special pleas which appear in the record. Upon the trial of the case, the j ury returned a verdict for the plaintiff. The defendant made a motion for a new trial upon the grounds set out in said motion, which was overruled by the court, and the defendant excepted and assigns the same as error. The plaintiff also filed a cross-bill of exceptions, alleging errors in the rulings of the court during the progress of the trial, and on certain charges of the court which are set out in the cross-bill of exceptions, and which will be referred to farther on in this opinion.
It appears from the record that the Augusta and Knoxville Railroad Company had only completed its track a short distance, to-wit, from their depot in the city of Augusta to the Sibley mills; that they had not commenced doing a general business; that they had no rolling-stock of their own, but sometimes would hire engines and cars to transport freight from their depot in the city to said Sibley mills. It appears further from the record that Mr. Fisher, a wood dealer in the city of Augusta, had engaged a train of the Port Royal and Augusta railroad (running from Port Royal, South Carolina, to Augusta), and had it loaded with wood or slabs in the State of South Carolina, and transported to the city of Augusta over said Port Royal and Augusta railroad. This load of wood or slabs had been sold or engaged by him to the Sibley mills. Wishing to avoid the expense of unloading from one train and loading upon another after the train arrived at the depot of the Port Royal and Augusta railroad in the city of Augusta, Fisher obtained the permission of Mr. Flenx*243ing, the superintendent of the Port Royal and Augusta Railroad Company, for the train to proceed from the depot of the latter, on the track of the Georgia Railroad Gompany, and thence over the Augusta and Summerville railroad, which connected with the Augusta and Knoxville railroad, and to proceed along the track of the latter road to the Sibley mills. The train consisted of eight flat-cars loaded with wood, pushed forward by a locomotive from behind, and manned by employés of the Port Royal and Augusta railroad. John H. Killian, the plaintiff’s husband, was, by direction of Mr. Fleming, the superintendent, to accompany this train to the Sibley mills, for the purpose of seeing that it was unloaded promptly and returned to the Port Royal and Augusta railroad. When the train arrived at the depot of the Augusta and Knoxville railroad, an arrangement was made with Mr. Twiggs, the superintendent of the latter road, for it to proceed to Sibley mills. Twiggs, the superintendent, ordered one Steve Burton to go upon the engine and act as a pilot, and inform the engineer of the curves and “ tight places ” in the track. Twiggs, together with Killian and two others, mounted the front flat-car, and Twiggs gave the signal to start. The train proceeded from the depot of the Augusta and Knoxville railroad toward the Sibley mills, and when about to reach the curve of the road on Greene street, Burton told the engineer to put on more steam or he would be stalled at the curve. The engineer did put on steam, and the front wheels of the front car ran off on or about the crossing where the curve was situated. Killian and others were standing on top of the wood, and when the front wheels left the track, the standards which held the wood were broken, and the wood fell, precipitating Killian under the wheels of the car, which ran over him and killed him. Twiggs and the others escaped injury. These are the main facts in the case, as disclosed by the record.
1. Under the view which we take of this case, it is unnecessary for us to pass upon each and all of the assign*244ments of error set out in the motion for a new trial. It occurs to us that the case was submitted to the jury by the court on a wrong theory. The court seemed to think that this case was governed by the ruling in the case of the Macon and Augusta Railroad Company vs. Mayes, 49 Ga. 355. We do not think that the principle ruled in that case is applicable to this case, according to the facts disclosed by the record. In this case, the train, with all the employés necessary to manage it, belonged to. the Port Eoyal and Augusta railroad; and we think that the only duty or obligation owed by the Augusta and Knoxville railroad to these employés, was to have a reasonably safe track over which their cars were to be transported. In the case in 49 Ga., Mayes was acting fireman on a train of the Macon and Augusta Eailfoad Company, and was injured by that train’s coming in collision with the Georgia railroad train, which the Macon and Augusta railroad Company had allowed to come upon their track. In that case, it was not ruled that if any of the employés of the Georgia railroad had been injured, the Macon and Augusta railroad would have been liable, but it was ruled that the Macon and Augusta railroad was liable to third persons and to the public for allowing this Georgia railroad train to come upon its franchise. If Killian had been in the employment of the Augusta and Knoxville railroad, or if he had been a citizen not connected with either of the roads, and had been injured by the running of this train belonging to the Port Eoyal and Augusta railroad, the Augusta and Knoxville railroad would have been liable, under the ruling in 49 Ga. But as he was an employé of the Port Eoyal and Augusta railroad, whose train had been sent upon the track of the Augusta and Knoxville railroad for the purpose of delivering its freight, we do not think that the latter road is liable to him for any injury, unless it was caused by the defective track or some negligence on the part of the servants of the Augusta and Knoxville railroad. If a person brings his own car to be *245transported by a railroad company, that company would certainly not be liable to him for any damages occasioned by a defect in the car itself; but as to third persons, persons not belonging to that particular car, the company would be liable.
As this case is to be sent back for a new trial, we will decide the law applicable to the case disclosed by the record, so that the court may submit the same to the jury in accordance with the views we entertain of the law, under the facts now before us.
We hold, under the facts disclosed by the record, that Killian was not an employé of' the Augusta and Knoxville railroad; and therefore the charges of the court as to whether Killian was free from fault and negligence as an employé of the Augusta and Knoxville railroad, and the latter in fault, were not applicable to the case.
2. We hold that he was an employé of the Port Royal and Augusta Railroad Company, and that the only obligation the Augusta and Knoxville railroad was under as to him was to furnish him a safe track on which his train might be safely run. And if the Augusta and Knoxville Railroad Company failed to do this, and he was injured solely by the defect in the defendant’s track, the plaintiff would be entitled to recover in this suit.
3. We hold that if the injury to Killian was occasioned solely by a defect in the trucks of the car belonging to the Port Royal and Augusta railroad, the plaintiff would not be entitled to recover.
4. We hold that if the injury was caused both by a defect in the track and a defect in the trucks, then the plaintiff would be entitled to recover in the proportion the defect in the track, as compared to the defect in the trucks, contributed to the injury.
5. The Augusta and Knoxville railroad, as to the safety of its track, was liable to Killian as a passenger; and if the injury was caused solely by a defect in the track, and he was not negligent or could not have avoided the injury *246by the exercise of ordinary care and diligence, the plaintiff would be entitled to recover the amount of damages she has sustained. If he was negligent, but could not have avoided the inj ury caused by the defendant’s negligence by the exercise of ordinary care, then the damages should be diminished as in cases of contributory negligence.
6. The defendant in error in this' case tiled a cross-bill of exceptions on various grounds set out therein, and as the case is to be sent back for a new trial, it becomes our duty to pass upon them.
There was no error in striking from the plaintiff’s declaration the words set out in the cross-bill of exceptions. They were totally irrelevant to the case; no evidence could have been introduced to sustain them, and they ought not to have been in the declaration. There was no error in ruling out the testimony of Mrs. Killian going to sustain the allegations stricken from the declaration.
7. There was no error in allowing a second set of cross-interrogatories sued out by the defendants for L. Frank Radford in this case. While it was true’ that the defendants had crossed the original set of interrogatories sued out for Radford by the plaintiff, yet after they were executed and returned to the court, the defendant wishing to propound additional cross-interrogatories had, in our opinion, a right to sue out additional cross-interrogatories to lay the ground for an impeachment of said Radford, and did not thereby make him its witness.
8. The question as to whether one of the commissioners' taking the interrogatories was attorney for the defendant in this case was submitted to the court, and he having determined from the evidence before him that he was not an attorney, and the evidence sustaining his finding, we do not interfere therewith.
9. We see no error in allowing the answers to the questions propounded to John M. Hayes as to the personal expenses of Killian. We do not think that the rule as heretofore existing in this State limited personal expenses of the *247deceased to be deducted from-the recovery simply to his food and clothing; but that the personal habits of the deceased, his station in life, his means, and his manner of living, might be proved for the consideration of the jury, and they be allowed to deduct what they might consider, from the testimony to be his reasonable personal expenses, taking all these things into consideration.
10. As will be seen from our views in the former part of this opinion, there was no error in the court’s refusing to give in charge the requests to charge of the plaintiff in error in the cross-bill of exceptions.
11. We think the court erred in giving in charge the requests of the defendant in the court below, as set out in the cross-bill of exceptions and marked a, b, c, d and e. The question of what is ordinary care and what is negligence is one exclusively for the jury, and the court in this charge takes this question from their consideration. In the case of Richmond and Danville R. Co. vs. Howard, March term, 1887, of this court, (ante, 44,) Bleckley, C. J., in rendering the opinion, says : “ The court cannot instruct the jury what a prudent man would do; for, in legal contemplation, the jury knew it better than the court. If instructions on that subject had to be given, the jury would be the instructors and the court the instructed; that is, the jury would charge the judge on that part of the case, rather than receive a charge from him. It is not for the court to teach the jury the ways of the prudent man, but to warn them of the duty on the part of all others to make their ways like his. The court cannot point out to the j ury specifically the ways of the prudent; the law supposing those ways better known to the jury than to the judge.”
The other exceptions in this cross-bill are covered by the rulings in the former part of this opinion.
Judgment reversed upon the original and cross-bill of exceptions.